Title: To Benjamin Franklin from John Bondfield, 15 July 1779
From: Bondfield, John
To: Franklin, Benjamin


Sir
Bordeaux 15 July 1779
I am honord with your favor of the 4th Instant am obliged to you for the Trouble you took in the Honor done to my drafts. The Master of a Ship arrivd here yesterday taken off Bell Isl left Hampton Road the 22 May past in the Night the English Men of War that lay off Norfolk the reports were all confused of the Actions of the English he threw his papers overboard he saild in Company with 4 Sloops a schooner and a small french Ship all bound to Europe some of them may be dayly expected.
The attention paid at present by the Convoys to the Ships Under their care begins to revive the Trading Body. Two Frigates arrived with a fleet from Brest imediately went on Cruizing Grounds the Frigates with Mons Dorvillier took & destroyd on the Coast of Spain four Privateers & five Merchant men from all wch. we may flatter ourselves to meet due protection I got ensured on the General Mercer for Philadelphia at 30 per Ct. being 20 per Cent lower than any done at this port for twelve months past, a few more favorable Circumstances and we should be again on float. I have the Honor to be with due respect Sir your most Obedient Humble Servt
John Bondfield
 
Addressed: To / His Excellency Benj Franklin / Esqr. / Plenipotenry from the American States / Paris
Notation: Jonh Bendfield Bordeaux 15 juillet 1779.
